blique Démocratique du Congo

inistère des Affaires Foncières

Provi ;
TOvINce de ° Orlentale,-
à Direction des M taemmobliiers Ville de ! AXXXXAXXXAX
Circonscription Foncière de ZSh@pO re District Qc 2 Pn
Division de : {tres Tamob1 11 ers, — Commune de ! AXXXAXXXAXX
TSANGT, — itoi
* Territoire de : Basoko, —
Lotissement : Cité Bandu-Lokmete,
Usage : Industriel,

CONTRAT DE CONCESSION ORDINAIRE
N° D8/RCOTShor 47 DU 4° [09 [| 2045.

1) La République Démocratique du Congo représentée parle Gouverneur de province Orientale
agissant en vertu des pouvoirs qui lui sont conférés parl'erticle 183% Paragraphe 4 de 1e—
LOi N°73-02r du20/07/1873près dénommée "LA REPUBLIQUE" de première part,

EL:
2)La Société PLANTATIONS ŒT HUILERTES DU CONGO Se4, immatriculée au numére Cn/KINÏ—
RCU/I 4-B-5579, jdentificetion Nationale ACII 48), ayanf SO siège s0c18l au
NUMÉTO 7 de l'avenue Ng0ngo-Lutete dans la Commune de la Gombe à KINSABRSR,
Pærésentée par Son Directeur Général #onsieur Ze LUFIMDULA MUANE SAT im
ERREUR

“après dénommé "LE CONCESSIONNAIRE ORDINAIRE" de seconde part,

IL A ETE CONVENU CE QUI SUIT :

icle 1 : La République concède au Concessionnaire qui accepte une parcelle de terre située dans la
Lommune où Territoire de Bas0ko, Cité Bandu-Lokutu à LOKIMETE,— à usage
Industriel, portant le numéro cadastral _ SeUe 455 ______ d'une superficie
de 0Ha 374 55Ca 27% en droit de concession ordinaire. Les limites tenants et
aboutissants de la parcelle susdite sont figurés au croquis ci-annexé liséré en rouge et
dressé à l'échelle de 1/00 1ème. =

le 2 : Le présent Contrat de Concession Ordinaire prend cours à la date de l'intervention, il est
conclu pour une durée de 25 ans (vingt-cinq ans) renouvelable restant à couvrir à la vie
actuelle du Concessionnaire ordinaire,

le 3 : La redevance annuelle est fixée à la somme de FC S$%e 267 » 0e en payable
par anticipation le premier janvier de chaque année chez le Comptable des Titres
Immobiliers ou à son compte n° 11.050/1524 à la Banque Centrale du Congo sans qu'il soit
besoin d'aucun avertissement de là part de l'Administration.

> 4 : Le Concessionnaire ordinaire a l'obligation de maintenir sur la parcelle concédée une mise
en valeur au moins égale à celle constatée par le procès-verbal dressé par le Géomètre, 1e=

dix-huit mai deux mil quinze, sauf en cas de démolition en vue d'une
construction ou transformation ultérieure. :

D no mn ie tqs
Deuxième et dernier feuillet

CONTRAT DE CONCESSION ORDINAIRE
N° D8]RcOÏTsho.r/47 DU 4% / 23 béods _

Article 5 : Tout changement de destination est subordonné à l'obtention d'une autorisation expresse,
écrite et préalable de l'autorité qui a concédé la présente concession ordinaire.

Article 6 : Pour tout ce qui ne résulte pas des articles c

dessous, le présent contrat est régi par les
dispositions de la loi n° 73-021 du 20 juillet 1973 portant régime général des biens, régime
foncier et immobilier et régime des sûretés, spécialement en ses articles 61-79, 374 à 386
ainsi que ses mesures d'exécution

Article 7 : Le concessionnaire ordinaire peut aliéner, louer et transmettre son droit, l'hypothéquer et
le grever de toute charge réelle

D Article 8 : (Clause spésciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la résiliation
de plein droit du présent con
la Poste, le Conces

at si, après sommation faite par une lettre recommandée à
€ sfait pas à ses obligations, toutes sommes
perçues en vertu du présent contrat lui restant acquises au Trésor.

dinaire ne sat

jonne

Article 10 : Pour tout ce qui concerne l'exécution du présent contrat, les parties déclarent élire
domicile la "REPUBLIQUE" dans les Bureaux de la Division des Titres Immobiliers de

Tsh@pO I à ISANGIe-

Le Concessionnaire Ordinaire dans les Bureaux de le-Gersere ou Territoire de
Basoke à BASOKO,—

aine quatre Cent Cinquante Cinge— @)

A
Fait en double expédition, le 47 JefÉrnne. - /2045.-

… Parcellen°
PLANTATIGS ET HULERIS DU CONGO SA
ù COKINIRCCMI14-8-5579
: 1D.NAT.: A01148 Y
5HASAI GOMBE

Pour la République
Le rneur de Province
A
Prix 8 reférence, Loyer et taxes rémunératoires SE
Pouf un montant total de FC _ 8 63.800,00.
Payés suivant n° VSEOA078022.-
du dy ul 2615.

Le Comptable

(1) Numéro cadastral en toutes lettres

0218753

äblique Démocratique du Congo

Ministère des Affaires Foncières Isangi.— le 10 / 07 /2075
11E + ee

N° 032/215.=

Transmis copie pour information aux :

Direction des Titres Immobiliers

Circonscription Foncière de TshopO [=
Division de : {tres JmmOboli ers,—

Directeur Chef de Service XXXXXxxx
à  XXXXXXXX
Baourgmastre del Conwmaune ou Territoire

Annexe 2 à æ
é Basoke,—
Réf :V/0.W/N° _2G/040/015 DU 08/0 Dico.
Objet Projet de contrat de 2015. ARS æ :
Concession Ordinaire SEE NERN ESS

Parcellen°  : seu 455e= K

Commune de Territoire de BasOkO,— a

EF x Honsieur le Directeur Général de la
D société plantations et Hufleries du

congo (PHC) à KINSHASAe—

la,-Mme, M.

J'ai l'honneur de vous faire enir, 5 i, avec prière de bien vouloir me le retourner dûment
signés, deux exemplaires du projet de conte de concession ordinaire relatif à la parcelle n° SsUe 455a=située
dans läcammupe, Territoire deBaSOKo/LOFumete que vous occupez en vertu AU G.E. Vol. CK.99 Folio
Je vous signale que ce contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous et repartie 135 =
comme suit

- Prix de référence du terrain FC_723e 230 C0

Taxe d'établissement du FC 23900, 00

Taxe de P.V. de mis! FC 138005 00

Taxe de Certificat d'enregistrement FC 7aSsnIRe
- Note d'usage FC: 207608

Frais de mesurage et bornage FC 13.800,00 se
- Frais de résiliation de bail XXXAXXXAXXAAX

Frais de croquis FC 2e 250700 Dur
- Frais de consultation AXXXXXAAAXAXX

 ] _ PV de mesurage et bornage FC __27e 600700
- Occupation provisoire : AAXXARAXAAZXX
- Loyer du-XAAXAXAXXXXX au XXAXXXANXX AXXAXZNARARAX
TOTAL :_FC 863,800, 00 ë

nt eNSE0A0F 8022. — qu AY jte Z0AS.-
À DEDUIRE : montant payé suivant quittance n°
# RL un ; . FC_863.8v0, 00, —
ï î : ins du comptable des
Montant que je vous prie de bien vouloir verser en espèces entre les mains
Titres Immobiliers de Th9p0 7 à ISANGIe= où à son compte n° 11.050/1524 auprès de la Banque Centrale

du Congo à KISANGANT e = -— = Fe. le
La quittance qui vous sera délivrée doit m'être présentée ou transmise en communication en même Se
les deux exemplaires de concession ordinaire endéans le mois de la réception de la présente lettre, ai

fiche d'identité ci-jointe

Veuillez agréer.,-#Onsi eur

Chef de Division.

0218753

